Citation Nr: 0127205	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  99-19 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Propriety of forfeiture declared against the appellant 
pursuant to 38 U.S.C.A. § 6103(a) (West 1991 & Supp. 2001).


WITNESSES AT HEARING ON APPEAL

Appellant, A.M., and J.G.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from July 1942 to September 
1945.  In June 1994, VA considered him incompetent and his 
spouse (appellant) was certified as payee of his benefits.  
The veteran died in October 1998.  Appellant is the surviving 
spouse of the veteran.  

Proposed and final administrative decisions were rendered in 
March and May 1998, respectively, by the Manila, Republic of 
the Philippines, Regional Office (RO), recommending 
forfeiture of the appellant's benefits under 38 U.S.C.A. 
§ 6103 for knowingly and intentionally participating in 
furnishing false and fraudulent evidence in an attempt to 
obtain increased pension benefits based on increased 
unreimbursed medical expenses.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal by appellant of 
a March 1999 forfeiture decision by the VA Veterans Benefits 
Administration, Compensation and Pension Service.  A June 
2001 "Travel Board" hearing was held before the undersigned 
Board member in Manila.  


FINDINGS OF FACT

1.  In May 1997, the RO received an unreimbursed medical 
expenses report (VA Form 21-8416) signed by appellant, 
listing unreimbursed medical expenses for treatment of 
appellant and her spouse during 1996 totalling 255,385.50 
pesos.  On that report, appellant certified under penalty of 
law that payment for such unreimbursed medical expenses was 
made by her to a private physician and that the information 
provided in that report was true.  

2.  Accompanying that report was an April 1997 medical 
certificate from that private physician, certifying that he 
had provided said 1996 medical treatment, and office receipts 
for those 1996 medical services, which listed payment in cash 
received from the veteran and the appellant for said 1996 
medical services.  A separate May 1997 cover letter was 
signed by appellant and sent with these other documents, 
informing the RO that unreimbursed medical expenses totaled 
255,385.50 pesos.  

3.  An RO internal memorandum stated that field examinations 
had been conducted with respect to other veterans' cases; 
that said private physician had acknowledged to having 
prepared medical certificates on behalf of other veterans 
and/or beneficiaries for their unreimbursed medical expenses 
claims; that he admitted to charging them more than what was 
required since he knew they had the capacity to pay because 
of VA and Social Security benefits; and that based on such 
findings, the RO concluded that the credibility of any 
evidence submitted by him in support of a VA claim was in 
serious doubt.  

4.  In January 1998, during a VA field investigation, 
appellant stated in a sworn deposition that although she had 
filed a claim with VA for unreimbursed medical expenses, she 
only signed a blank VA Form 21-8416; that said private 
physician told her that he would prepare and submit the form 
to VA; and that appellant and he agreed to split in half 
whatever amount VA paid on the claim, since he assured her 
that they could receive a huge amount from VA which would be 
more than they were entitled to.  

5.  In her deposition, appellant admitted that she had not 
actually paid the physician the 255,385.50 pesos amount 
listed in the claim; that he had treated the veteran once or 
twice a week; that she had paid him 1,000 pesos per visit; 
that he alone had completed the blank VA Form 21-8416 and 
sent it in to the VA; and that she did not suspect that he 
would bloat the amount of the expenses in that claim.  

6.  In March 1999, the VA Veterans Benefits Administration, 
Compensation and Pension Service, determined that appellant 
had forfeited all rights, claims and benefits under laws 
administered by the VA based on said claim for VA 
unreimbursed medical expenses.  

7.  The appellant knowingly and intentionally caused to be 
made or conspired, combined, aided, or assisted in, agreed 
to, arranged for, or procured the making or presentation of 
false and fraudulent statements regarding a claim for 
unreimbursed medical expenses in order to obtain greater VA 
pension benefits than would otherwise be payable.


CONCLUSION OF LAW

The appellant knowingly made or participated in the making or 
presentation of a false or fraudulent statement concerning 
her claim for increased VA pension based on increased 
unreimbursed medical expenses and the appellant has forfeited 
all rights, claims, and benefits under all laws administered 
by the VA (except those pertaining to insurance benefits).  
38 U.S.C.A. § 6103 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  It should be pointed out that these amended 
regulations, to the extent applicable in this case, merely 
implement the Veterans Claims Assistance Act of 2000.  
Proposed and final administrative decisions rendered in March 
and May 1998 and a Statement of the Case issued in August 
1999 adequately apprised appellant of the relevant evidence 
and applicable statutory and regulatory provisions.  The 
Board finds that the VA has notified the appellant of any 
information and evidence needed to substantiate and complete 
this claim on appeal.  In fact, at a June 2001 "Travel 
Board" hearing, appellant presented cogent testimony in 
support of an attempt to revoke said forfeiture and she 
arranged for witnesses to also testify on her behalf.  
Appellant's testimony that the January 1998 VA field 
investigation deposition did not correctly record what she 
had stated and that she had actually paid said private 
physician the approximate 255,000 pesos amount during 1996 
for treatment for her family indicates that she understood 
what facts were necessary to substantiate her claim and the 
applicable laws and regulations involved.  Therefore, the 
Board concludes that the notices, discussions, and statements 
of the RO and Compensation and Pension Service comply with 
VA's duty to assist and notification requirements under the 
Veterans Claims Assistance Act of 2000.

Under 38 U.S.C. § 6103(a), "[w]hoever knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary."

VA forfeiture action is an adversarial process that requires 
the application of a "beyond a reasonable doubt standard" 
to declare a forfeiture.  See Trilles v. West, 13 Vet. App. 
314, 326-27 (2000).

In May 1997, the RO received a typewritten unreimbursed 
medical expenses report (VA Form 21-8416) signed by 
appellant, listing unreimbursed medical expenses for 
treatment of appellant and her spouse during 1996 (consisting 
of 74,125 pesos for appellant's treatment from January 6-
April 15, 1996; 76,150 pesos for the veteran's treatment from 
May 25-August 8, 1996; and 105,110.50 pesos for appellant's 
treatment from September 2-November 15, 1996).  This report 
of medical expenses was in contrast to reports of medical 
expenses filed in 1996 and 1995, when the total amount 
claimed was less than 30,000 pesos for each of the previous 
years.  The VA form completed by the appellant contained the 
following notice to the claimant:  "Family medical expenses 
are amounts actually paid by you during the income reporting 
year for medical expenses for which you are not reimbursed by 
insurance or any other source.  Report the actual 
unreimbursed amount you paid for medical expenses for 
yourself and any relatives you are under an obligation to 
support.  Do not report any expenses you have not paid...."

On that report, appellant certified under penalty of law that 
payment for such unreimbursed medical expenses was made by 
her to a private physician and that the information provided 
in that report was true.  Appellant does not dispute that she 
signed that report.  Accompanying that report was an April 
1997 medical certificate from that private physician, 
certifying that he had provided said 1996 medical treatment, 
and office receipts for those 1996 medical services, which 
listed payment in cash received from the veteran and the 
appellant for said 1996 medical services.  A separate May 
1997 typewritten cover letter was signed by appellant and 
sent with these other documents, informing the RO that 
unreimbursed medical expenses totaled 255,385.50 pesos.  

A major point in controversy is whether appellant actually 
paid that private physician the amount of unreimbursed 
medical expenses as stated in said VA Form 21-8416.  If she 
did actually pay that private physician said amount, then the 
information provided in that VA form would not be false.  
However, if she did not actually pay that private physician 
said amount, then the information provided in that VA form 
would be false, in which case the Board would have to decide 
whether she knowingly presented false information in the 
context of seeking greater VA benefits.

The positive evidence includes office receipts for those 1996 
medical services, which listed payment in cash received from 
the veteran and the appellant for said 1996 medical services 
in the amount as stated in said VA Form 21-8416.  Said office 
receipts were received by the RO in May 1997 with the 
aforementioned VA Form 21-8416 and an April 1997 typewritten 
medical certificate from that private physician.  One office 
receipt dated April 20, 1996 listed medical expenses of 
74,125 pesos for treatment of the veteran, including 30 home 
health visits at the rate 300 pesos/visit; a second office 
receipt dated August 12, 1996 listed medical expenses of 
76,150 pesos for treatment of appellant, including 30 home 
health visits at the rate 300 pesos/visit; and a third office 
receipt dated November 19, 1996 listed medical expenses of 
105,110.50 pesos for treatment of the veteran, including 55 
home health visits at the rate 300 pesos/visit.  It should be 
pointed out that in the VA Form 21-8416 at issue, appellant 
listed unreimbursed medical expenses of 74,125 pesos paid 
for, apparently in part, appellant's treatment from January 
6-April 15, 1996.  While the significance of this discrepancy 
is not clear, it tends to cast some doubt on the authenticity 
of the claimed treatment and charges.  

Additionally, appellant testified at the June 2001 "Travel 
Board" hearing that she had actually paid said private 
physician the approximate 255,000 pesos amount during 1996 
for treatment for her family, contradicting her her account 
from 3 years earlier, during the field investigation.  
Although two witnesses, appellant's friends, testified at 
that hearing, their testimony is not particularly material, 
since neither had personal knowledge regarding whether 
appellant had actually paid that private physician for 
medical expenses and, if so, in what amount.  In fact, one 
witness testified that "I do not know the monthly expenses 
but after that year she [appellant] asked me to tell you that 
she had spent more than...200,000 pesos in treatment."  

The negative evidence includes an RO internal memorandum, 
which stated that field examinations had been conducted with 
respect to other veterans cases; that said private physician 
had acknowledged to having prepared medical certificates on 
behalf of other veterans and/or beneficiaries for their 
unreimbursed medical expenses claims; that he admitted to 
charging them more than what is required since he knew they 
had the capacity to pay because of VA and Social Security 
benefits; that although he charged 50-100 pesos per 
consultation for certain patients, he admitted to charging VA 
patients approximately 300-500 pesos per consultation or even 
more for home visits depending on distance involved; that he 
admitted to selling his own medicines to his patients at an 
exorbitant price; and that based on such findings, the RO 
considered that the credibility of any evidence submitted by 
him in support of a VA claim was in serious doubt.  
Apparently on this basis, and because of the sharp contrast 
between the amount of medical expenses claimed for 1996 and 
those claimed for earlier years, a VA field investigation was 
ordered and conducted in January 1998, in which appellant was 
deposed.  

In that January 1998 sworn deposition, appellant stated that 
although she had filed a claim with VA for unreimbursed 
medical expenses, she had only signed a blank VA Form 21-
8416; that said private physician told her that he would 
prepare and submit the form to VA; and that appellant and he 
agreed to split in half whatever amount VA paid on the claim, 
since he assured her that they could receive a huge amount 
from VA which would be more than what they were entitled to.  
Appellant admitted that she had not actually paid him the 
255,385.50 pesos amount listed in the claim; that he had 
treated the veteran once or twice a week; that she had paid 
him 1,000 pesos per visit; that he alone had completed the 
blank VA Form 21-8416 and sent it in to the VA; and that she 
did not suspect that he would bloat the amount of the 
expenses in that claim.  Appellant's signature appears at the 
bottom of each page of the written deposition and immediately 
below the following sentence on the last page:  "I certify 
that I have read the foregoing statements and that the 
contents therein are true and correct to the best of my 
knowledge and belief and that the foregoing deposition was 
read and translated to me in the Ilocano dialect before I 
affixed my signature and thumbprint."  Additionally, the 
field examination investigator signed and certified that the 
deposition was read and understood by the deponent before she 
affixed her signature.  

It appears that appellant's recent testimony that the January 
1998 VA field investigation deposition did not correctly 
record what she had stated and that she had actually paid 
said private physician the approximate 255,000 pesos amount 
during 1996 for treatment is directly in conflict with her 
earlier deposition, wherein appellant declared against self-
interest that she had not actually paid him the 255,385.50 
pesos amount listed in the claim.  It is the Board's opinion 
that the sworn deposition by appellant has substantial 
evidentiary value and it is inconceivable to the Board that 
she would have provided such a declaration against self-
interest unless it were true.  In short, the Board concludes 
that the declaration against self-interest expressed in said 
deposition is an overwhelmingly negative piece of evidence 
that far outweighs any positive evidence of record.  Her 
testimony before the Board in June 2001 is, in the Board's 
view, less credible because it is completely contradictory to 
her account in the earlier deposition obtained during the 
field investigation and came after the declaration of 
forfeiture.  This leads to the Board's belief that her 
account in January 1998 was truthful and was provided in an 
effort to avoid a declaration of forfeiture, whereas her 
testimony in June 2001 was untruthful and given in the hope 
that the declaration of forfeiture would be revoked as a 
result.  As the United States Court of Appeals for Veterans 
Claims stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."

For the foregoing reasons, the Board concludes that appellant 
knowingly and intentionally made, or participated in the 
making or presentation of, false and fraudulent statements 
regarding her claim for VA unreimbursed medical expenses, in 
an effort to obtain greater VA benefits.  Even assuming 
arguendo that said private physician may have filled out 
certain information provided on that VA Form 21-8416 in 
question and submitted that form to VA, appellant knowingly 
signed that form certifying under penalty of law the 
itemization of medical expenses and the amounts paid by her 
to that private physician; and that representation concerning 
the amounts paid by her to that private physician was a 
misrepresentation of a material fact.  Appellant admits that 
she knew that said form she had signed would be submitted to 
VA for her unreimbursed medical expenses claim.  Her 
certification on said form that the information provided 
therein was true was in and of itself false and a 
misrepresentation of a material fact.  In so doing, appellant 
knowingly caused to be made or conspired, combined, aided, or 
assisted in, agreed to, arranged for, or procured the making 
or presentation of a false or fraudulent statement concerning 
a VA unreimbursed medical expenses claim.  Thus, the 
forfeiture of eligibility for VA benefits that was declared 
against appellant in accordance with 38 U.S.C.A. § 6103(a) 
was proper.  


ORDER


Forfeiture was properly declared against appellant pursuant 
to the provisions of 38 U.S.C.A. § 6103(a).  The appeal is 
denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

